                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

BRANDON NUTT,                                                            Case No. 1:19-cv-460

       Plaintiff,                                                        McFarland, J.
                                                                         Bowman, M.J.
               v.

P.O. CHRISTOPHER SETA, et al.,

       Defendants.

                             REPORT AND RECOMMENDATION

       Plaintiff, currently incarcerated at the Southern Correctional Institution, has filed a

prisoner civil rights complaint pursuant to 42 U.S.C. § 1983.                   Currently pending is

Plaintiff’s motion for leave to file an amended complaint. For the following reasons,

Plaintiff’s motion should be denied.

       I.      Background

       The undersigned conducted a screening of Plaintiff’s initial complaint pursuant to

28 U.S.C. § 1915. Under that review, the undersigned recommended the sua sponte

dismissal of a number of claims and defendants, but held that Plaintiff’s claims against

two police officers in their individual capacities were deserving of further development.

(Doc. 4). The identified claims that were permitted to proceed included malicious

prosecution and related claims, based on the Defendants’ initiation of a search warrant

and criminal proceedings against Plaintiff.1 The presiding district judge adopted the

screening Report and Recommendation (“R&R”), and the two Defendants filed their

answer to the complaint on August 29, 2019.                  (Docs. 6, 11).       Discovery remains

ongoing, but is scheduled to conclude on March 31, 2020.

1
Plaintiff’s complaint alleges that he was subsequently acquitted of the referenced charges.
       II.    Analysis      .

       As discussed in the prior R&R, the Prison Litigation Reform Act authorizes sua

sponte review of any complaint in which a prisoner seeks to proceed in forma pauperis

to determine whether the complaint, or any portion of it, should be dismissed because it

is frivolous, malicious, fails to state a claim upon which relief may be granted or seeks

monetary relief from a defendant who is immune from such relief. See Prison Litigation

Reform Act of 1995 § 804, 28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b). In

the prior R&R, this Court held that with the exception of Plaintiff’s claims against

Defendants Seta and Barge, all remaining claims should be dismissed for failure to

state a claim upon which relief may be granted.

       In a motion to amend his complaint filed on October 7, 2019, Plaintiff appears to

seek to amend his complaint as of right under Rule 15(a)(1), Fed. R. Civ. P., which

permits amendment “once as a matter of course” either within 21 days of initial service

of the complaint or, when (as here) a responsive pleading is required, within 21 days of

the filing of the Defendants’ Answer. When amendment is sought outside of that 21-day

time period, amendment is permitted only “with the opposing party's written consent or

the court's leave.” Rule 15(a)(2). However, “[t]he court should freely give leave when

justice so requires.” Id.

       Plaintiff acknowledges that amendment under Rule 15(a)(1) would be untimely,

but seeks to extend that time based upon the fact that he was transferred from one

prison to another, and was receiving his legal mail 10-14 days late as a result.

Alternatively, Plaintiff seeks leave of Court to amend under Rule 15(a)(2). Because

Plaintiff is a prisoner proceeding pro se, the Court must re-screen his tendered



                                           2
amended complaint under the PLRA regardless of whether the amendment is

considered under Rule 15(a)(1) or Rule 15(a)(2).

       In his tendered amended complaint, Plaintiff seeks to add new claims against the

following four Defendants:        Head Prosecuting Attorney Joseph Deters; City of

Cincinnati; Police Chief of the Cincinnati Police Department, Eliot K. Isaac; and Defense

Attorney Hal R. Arenstein. The tendered amendment also seeks to reinstate previously

dismissed claims against the two existing police officer Defendants in their “official”

capacities. Under the relevant screening standards, the tendered amendment fails to

state a claim against any of the proposed new Defendants.              The reinstatement of

previously dismissed claims against Defendants Seta and Barge in their official

capacities is also inappropriate. Thus, Plaintiff’s motion to amend should be denied.

       As this Court previously explained, Plaintiff cannot state a claim against

Defendant Seta and Barge in their official capacities. Plaintiff’s proposed addition of the

City of Cincinnati and the Police Chief fail for the same reasons. As the prior R&R

explained:

       To the extent that plaintiff has bought this action against all defendants in
       their official capacities and seeks to hold the City of Cincinnati liable for
       defendants’ actions, he has failed to allege that any named defendant
       acted pursuant to a policy or custom of the city. The claims against the
       defendant police officers and sergeant are essentially claims against the
       entity for which they are agents, namely the City of Cincinnati. “It is firmly
       established that a municipality, or . . . a county, cannot be held liable
       under § 1983 for an injury inflicted solely by its employees or agents.”
       Gregory v. Shelby County, Tenn., 220 F.3d 433, 441 (6th Cir. 2000) (citing
       Monell v. Dep’t. of Social Serv., 436 U.S. 658, at 694 (1978)). To state a
       claim for relief against the City of Cincinnati for plaintiff’s alleged injuries,
       the complaint must allege facts showing that the misconduct giving rise to
       plaintiff’s injuries was the result of a policy, statement, regulation, decision
       or custom promulgated by the City. Bright v. Gallia Cnty., Ohio, 753 F.3d
       639, 660 (6th Cir. 2014) (citing Shamaeizadeh v. Cunigan, 338 F.3d 535,
       556 (6th Cir. 2003)); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir.

                                              3
       1994). See Monell, 436 U.S. at 694; Doe v. Claiborne County, 103 F.3d
       495, 507 (6th Cir. 1996). “The ‘official policy’ requirement [of Monell] was
       intended to distinguish acts of the municipality from acts of employees of
       the municipality, and thereby make clear that municipal liability is limited to
       action for which the municipality is actually responsible.” Pembaur v. City
       of Cincinnati, 475 U.S. 469, 479 (1986) (emphasis in original). “[P]laintiff
       must adequately plead (1) that a violation of a federal right took place, (2)
       that the defendants acted under color of state law, and (3) that a
       municipality’s policy or custom caused that violation to happen.” Bright,
       753 F.3d at 660 (citing Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir.
       2008)). See also Polk County v. Dodson, 454 U.S. 312 (1981) (municipal
       policy must be “moving force” behind constitutional deprivation).

       Plaintiff’s complaint fails to allege any facts showing that the alleged
       actions taken by defendants stemmed from a particular policy, custom, or
       practice of the City of Cincinnati that caused a violation of plaintiff’s civil
       rights. Therefore, plaintiff’s complaint fails to state a claim upon which
       relief may be granted against defendants in their official capacities.

(Doc. 4 at 4-5).

       In his tendered amended complaint, Plaintiff includes additional allegations

against the City and its police department “on information and belief,” alleging, for

example, that the “abuse to which plaintiff was subjected was consistent with an [sic]

Systematic institutionalized practice of the Cincinnati Police Department, which was

known to and not ratified by the Cincinnati Police Department, and the City of

Cincinnati… having at no time having taken any effective action to prevent police

personnel from continuing to engage in such misconduct.” (Doc. 14-1 at ¶ 30). Plaintiff

further alleges that the City “tolerated systematic institutionalized practices, and did not

ratify the misconduct” by “[f]ailing to properly discipline, restrict, and control employees,

including defendants Officer Seta and Sergeant Barge, known to be irresponsible in

their dealings with the citizens of the community.” (Id. at ¶ 32(a)).

       Plaintiff makes no specific allegations concerning the Police Chief’s personal

involvement that would be sufficient to hold him liable for his subordinate’s actions. As

                                             4
the prior R&R explained, Plaintiff cannot sue the Cincinnati Police Department because

it is not an entity that is capable of being sued.         Plaintiff’s inclusion of additional

allegations against the City of Cincinnati and its Police Chief are also insufficient as a

matter of law to allege an official municipal policy was the “driving force” behind the

alleged constitutional violations.     At most, Plaintiff’s proposed amended complaint

appears to be alleging some form of supervisory liability based upon the City’s or its

Police Chief’s failure to take action against Defendants Seta and Barge for their alleged

misconduct. However, in dismissing similar claims in the original complaint this Court

explained that “Section 1983 liability is premised on active unconstitutional behavior and

not a mere failure to act.” (Doc. 4 at 6, internal citations omitted). In addition, it is well-

settled that the doctrine of respondeat superior does not apply in §1983 lawsuits to

impute liability onto supervisory personnel. See, e.g., Wingo v. Tenn. Dept. of Corr.,

499 Fed. App. 453, 455 (6th Cir. 2012) (citing Polk Cty. v. Dodson, 454 U.S. 312, 325

(1981)).

       Plaintiff’s new allegations against Prosecutor Deters and his defense attorney,

Mr. Arenstein, are similarly unavailing.     Plaintiff seeks to hold Mr. Arenstein liable for

“Ineffective Assistance of Counsel and Malpractice” for failing to challenge the affidavit

for the search warrant in a motion to suppress evidence.            Plaintiff believes that if

counsel had “properly argued” such a motion, there is “a reasonable probability that my

motion to suppress would have been granted.” (Doc. 14-1 at ¶ 23). These allegations

fail to state any claim against Plaintiff’s defense attorney in the underlying state criminal

case as a matter of law.

       In order to maintain an action under 42 U.S.C. § 1983, plaintiff must allege that



                                              5
the person engaging in the conduct complained of was acting under color of state law

and that this conduct deprived plaintiff of some right secured by the Constitution or laws

of the United States. Graham v. National Collegiate Athletic Ass’n, 804 F.2d 953, 957

(6th Cir. 1986) (citing Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled in part on

other grounds, Daniels v. Williams, 474 U.S. 327 (1986)). As a lawyer representing a

client, Mr. Arenstein was not a state actor within the meaning of § 1983. See Polk

County v. Dodson, 454 U.S. 312 (1981) (holding that public defender does not act under

color of state law for purposes of § 1983); McCord v. Bailey, 636 F.2d 606, 613 (D.C.

Cir. 1979) (applying Polk County to retained criminal lawyers). See also Catz v.

Chalker, 142 F.3d 279, 289 (6th Cir. 1998). Therefore, Plaintiff fails to state a claim for

relief against Mr. Arenstein under § 1983.

       Plaintiff also fails to state any claim against the “head prosecutor,” Joseph

Deters, because that newly proposed defendant is entitled to prosecutorial

immunity. “Prosecutors are entitled to absolute immunity for conduct ‘intimately

associated with the judicial phase of the criminal process.’” Manetta v. Macomb County

Enforcement Team, 141 F.3d 270, 274 (6th Cir. 1998) (quoting Imbler v. Pachtman, 424

U.S. 409, 430 (1976)). This includes a county prosecutor’s initiation of a prosecution

and presentation of the State’s case at trial. Imbler, 424 U.S. at 431. See also Jones v.

Shankland, 800 F.2d 77, 80 (6th Cir. 1986). A prosecutor’s initiation and presentation of

a case to a grand jury falls within the traditional functions of the prosecutor and is

shielded by absolute immunity. Grant v. Hollenbach, 870 F.2d 1135, 1139 (6th Cir.

1989). Courts have consistently recognized that even the knowing presentation of false

testimony to a grand jury or a trial jury are actions protected by absolute



                                             6
immunity. See Spurlock v. Thompson, 330 F.3d 791, 797-98 (6th Cir. 2004). See also

Imbler, 424 U.S. at 413, 430; Buckley v. Fitzsimmons, 509 U.S. 259, 267 n. 3

(1993). Such “absolute prosecutorial immunity is not defeated by a showing that a

prosecutor acted wrongfully or even maliciously.” Lomaz v. Hennosy, 151 F.3d 493,

498 n. 7 (6th Cir. 1998). In this case, Plaintiff’s claims against Deters are premised on

the prosecutor’s initiation and pursuit of criminal charges against Plaintiff.        Because

these activities are intimately associated with the judicial phase of the criminal process,

Plaintiff’s motion to amend his complaint to add Deters as a new defendant should be

denied.

       In sum, Plaintiff’s motion to amend his complaint should be denied because the

underlying factual allegations against the existing two individual Defendants (Seta and

Barge) have not been altered in any meaningful way and there is no basis for re-

instating Plaintiff’s previously dismissed claims against those Defendants in their official

capacities. Likewise, for the reasons discussed, Plaintiff’s new allegations against the

four additionally identified Defendants fail to state any claim as a matter of law.

       III.   Conclusion and Recommendation

       Accordingly, IT IS RECOMMENDED THAT Plaintiff’s motion to amend his

complaint (Doc. 14) be DENIED, with this case to continue to proceed on the previously

recognized claims against Defendants Seta and Barge in their individual capacities.



                                                         s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                             7
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

BRANDON NUTT,                                                  Case No. 1:19-cv-460

       Plaintiff,                                              McFarland, J.
                                                               Bowman, M.J.
               v.

P.O. CHRISTOPHER SETA, et al.,

       Defendants.

                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections.            Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            8
